Citation Nr: 9906606	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
herniated disc of the low back. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2, 1991 to May 
11, 1991, with prior active service totaling 1 year, 3 
months, and 20 days and total prior inactive service of 16 
years, 7 months, and 10 days.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran contends that, in an accident on December 30, 
1990, when he slipped off a truck, he "injured" his back, 
and that this was a "new" injury and not an aggravation of 
a pre-existing low back disorder, including a herniated 
nucleus pulposus.  He contends that, although he did have a 
history of low back pain since 1986, that was diagnosed as 
muscular and not spinal.  

The evidence of record reflects that, on January 1, 1991, the 
veteran was treated for an injury which produced acute 
lumbosacral strain.  At that time, the veteran reported that 
two days before, on December 30, 1991, he had jumped off a 
truck and had experienced low back pain since then.  The line 
of duty report indicated that the injury occurred in the line 
of duty.  

On January 5, 1991, the veteran reported a history of chronic 
low back pain since a back injury in 1986.  During follow-up 
treatment, magnetic resonance imaging (MRI) on January 13, 
1991 revealed a central disc herniation at L5-S1.  No acute 
symptomatology was present and conservative management was 
undertaken.  In February 1991, his back was noted to have 
become symptomatic, and in March 1991, the veteran was seen 
by a neurosurgeon, to whom the veteran advised that he wished 
to be managed conservatively.  

At a demobilization examination in April 1991, the veteran 
reported that he did not have, and had not experienced, 
recurrent low back pain.   The examiner noted that the 
veteran had a history of a herniated nucleus pulposus at L5-
S1, confirmed by MRI, and had been doing well with 
conservative treatment.  

During a VA compensation examination in September 1998, the 
veteran reported that, during service from January to May 
1991, his low back pain had stayed about the same, was 
present on a daily basis, but did not worsen significantly 
during this period of service, and that he currently 
experienced low back pain which had continued since then.  He 
also reported that, in 1991, following separation from 
service, he bent over and had the sudden onset of left lower 
extremity pain.  The resulting diagnosis was of lumbar disc 
disease with left S1 radiculopathy and pain causing moderate 
functional impairment.  The examiner offered the opinion that 
the veteran's pre-existing back condition was not aggravated 
beyond normal progression during active duty service.  This 
opinion was based on a review of the claims file, the fact 
that back pain continued to be about the same while on active 
duty as prior to service, the fact that prompt medical 
attention was received in service, and the fact that the 
veteran's activities were limited to prevent further 
progression of back pain or worsening of the condition. 

In the context of the instant appeal, it is the veteran's 
primary contention that he was involved in an accident on 
December 30, 1990, when he slipped off a truck and injured 
his back while performing assigned duties of his National 
Guard unit.  The veteran's Department of Defense Form 214, 
however, reflects active duty service beginning on January 2, 
1991, although it indicates that that veteran also had total 
prior active service of 1 year, 3 months, and 20 days, and 
total inactive prior service of 16 years, 7 months, and 10 
days.  An administrative line of duty report, Statement of 
Medical Examination and Duty Status, indicates that the 
veteran was in a 32 U.S.C. § 503 (ADSW) status from December 
28, 1991, through January 1, 1991.  As the low back injury on 
December 30, 1990, may have occurred during a period of 
active duty for training or inactive duty training, the exact 
nature of any service by the veteran at that time must be 
verified, as should all prior periods of active duty, active 
duty for training, and inactive duty training.  A remand is 
thus necessary in this case to establish the veteran's 
periods of active duty, active duty for training, and 
inactive duty training which occurred throughout the 
veteran's National Guard or other service prior to the period 
of active duty beginning January 2, 1991. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO, through contact with all 
applicable sources, including but not 
limited to the National Personnel Records 
Center, the Department of the Army, and 
the Army National Guard, must determine 
with certainty the service dates of the 
veteran, to include specifically any and 
all dates of active duty, active duty for 
training, and inactive duty training of 
the veteran prior to January 2, 1991.  
Such data must be in writing and 
incorporated into the veteran's claims 
folder.  

2.  The RO must obtain any and all 
examination and treatment records 
compiled in connection with any and all 
military service rendered by the veteran 
prior to January 2, 1991, inclusive of 
all periods of active duty, active duty 
for training, and inactive duty training, 
for inclusion in the veteran's claims 
folder.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, who 
may possess treatment records following 
the veteran's reported back injury in 
1986 and in follow-up thereto.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which are not 
already of record for inclusion in the 
veteran's claims folder.  

4.  Lastly, the RO should readjudicate 
the issue of entitlement to service 
connection for residuals of a herniated 
disc of the low back.  Prior to any 
adjudication of the merits of the claim, 
however, the RO should determine whether 
such claim is well grounded. 


Thereafter, if any benefit sought on appeal remains denied, 
the appellant and representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals




- 5 -


